 CONSOLIDATED NOVELTY CO., INC.Consolidated Novelty Company,Inc.andDistrict 154,InternationalAssociationofMachinistsandAerospaceWorkers,AFL-CIO,Petitioner.Case-RC-8321October 30, 1970DECISION AND DIRECTION OF ELEC-TIONCHAIRMAN MILLER AND MEMBERS BROWNAND JENKINSUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Douglas J. Muir. OnJune 16, 1970, the Regional Director for Region 9issued an order transferring this case to the NationalLabor Relations Board. Thereafter, the Employer andthe Intervenor filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has considered the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, including thebriefs, the Board finds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organizations i involved claim torepresent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of the employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.The Employer and the Intervenor contend that thepetition should be dismissed because the contract is abar to an election. The facts show that the Petitionerand the Intervenor have had contractual relationshipsince 1951 at the Employer's Patterson, New Jersey,plant, and since 1957 at the Employer's Amsterdam,New York, plant. The employees engaged in theEmployer's manufacture of artificial Christmas treesat the Patterson and Amsterdam plants (i.e., all unitemployees herein) have been represented by theIntervenor. In lateMay or early June 1969, theEmployer decided to move its Patterson Christmastree operation toMayfield, Kentucky, and so in-formed its employees, offering them continued197employment and assistance in the move. None of theemployees moved.Production was begun at the Mayfield plant atabout the middle of August 1969. A contract coveringtheMayfield plant was executed by the Employer andthe Intervenor. The Preamble of the contract opens:"Agreement made this13th day ofJune 1969..and states:WHEREAS, because of serious economic condi-tions the Employer has not been engaged inproduction in Patterson, New Jersey approximate-ly six (6) months.WHEREAS, it becomes necessary to relocateproduction facilities.NOW, THEREFORE, the parties hereto mutuallyagree. . . .The Intervenor contends that the contract, thoughdated June 13, 1969, was negotiated by July 22, 1969,and signed around August 15, 1969. However, there isno date other than June 13, 1969 appearing in thecontract and no indication of retroactivity from somelaterdate of execution. There was a substantialchange in the number of employees at Mayfieldbetween the written June 13 contract date and thealleged August 15 execution date. The Employer had,at most, 7 employees through June and July 1969, andhired over 100 people during the first 2 or 3 weeks ofAugust when it began production.We find no merit in the contentions of the Employerand the Intervenor that the contract is a bar to anelection.The agreement provides that it was madeJune 13, 1969, by which time the Employer had hiredatmost seven employees, so that at the time ofcontract execution the Employer did not have 30percent of its anticipated complement. The conten-tion that the contract was executed on August 15,1969, retroactive to July 13 or 14, 1969, is irrelevant asthe Board has held as a general rule that where themeaning of contract terms is clear such terms cannotbe varied by reference to extrinsic matters.2 Morespecifically, the Board has held that parol evidencethat would vary the execution date plainly set out in acontract is inadmissible to establish the contract as abar.3 Under these circumstances, it is clear that thereis no merit to the Employer's contention that the newcontract was executed when it had a substantial andrepresentative complement and is a bar for thatreason underGeneral Extrusion.4Nor is there merit inthe Employer's alternative position that the contractis a bar because it is an extension of its New Jerseycontract to the relocated plant, since such anextension does not bar a petition unless, as is not theiUnited Service Employees Union,Local 377,RWDSU,AFL-CIO,was permitted to intervene based on its contractual interest.2LindmartJewelry Mfg Co.119 NLRB 651, fn 2.3LionBrand, Inc,131NLRB 196, 1974General Extrusion Co, Inc.,121 NLRB 147186 NLRB No. 51 198DECISIONSOF NATIONALLABOR RELATIONS BOARDfact here, a considerable proportion of the employeeswere transferred.54.The parties stipulated, and we find, that thefollowing employees constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act:All production and maintenance employees em-ployed by theEmployer at its operation inMayfield,Kentucky,excluding all office clericalemployees,allprofessional employees and allguards and supervisors as defined in the Act.6[Direction of Election7omitted from publication.]5MontvilleWarehousing Company,Inc.,158NLRB 952, 954;ArrowCompany,147 NLRB 829.6An issue arose at the hearing with regard to the inclusion andeligibility of laid-off employees,should an election be directed.The recordindicates that the Employer'sartificialChristmas tree operation inMayfield,Kentucky,is seasonal,with peak employment from SeptemberthroughDecember each year.The Petitioner urged that only thoseemployees on an eligibility list submitted by the Employer for an electionshould be eligible to vote.The Intervenor argued that all laid-off employeeswith a reasonable expectancy of recall should be included.The Employertook the position that only employees who had not found other workshould be entitled to vote.As we are directing an immediate election whichwillbe held at peak season,the contentions of the parties as to theinclusion and eligibility of laid-off employees are not relevant.7 In order toassure that all eligible votersmay havethe opportunity tobe informedof the issues in the exercise of theirstatutoryright to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmaybe used to communicate with them.ExcelsiorUnderwear Inc.,156 NLRB 1236;N.LR.B. v. Wyman-Gordon Company,394 U.S. 759. Accordingly,it isherebydirected that an election eligibilitylist,containing the names and addresses of all the eligible voters, must befiledby the Employerwith the RegionalDirectorfor Region 9 within 7days ofthe date of this Decision and Direction of Election. The RegionalDirector shall make the list available to all parties to the election. Noextension of time to file this list shall be granted by the Regional Directorexcept inextraordinarycircumstances.Failure tocomplywith thisrequirement shall be grounds for setting aside the election whenever properobjections are filed.